Madden, Judge,
delivered the opinion of the court:
The issue in this case is the same as that involved in Moore-McCormack Lines, Inc., this day decided, ante, p. 213.
This plaintiff sues to recover the amounts which it paid for certain features contained on six C3-S-A4 vessels which it purchased from the Maritime Commission just after World War II, and the prices of which were adjusted pursuant to section 9 of the Merchant Ship Sales Act of 1946, 60 Stat. 41, 50 U.S.C. App. § 1742. The plaintiff claims that these features were desirable features within the meaning of section 3(d) of the Ship Sales Act, 50 U.S.C. App. § 1736(d), so that the charges for them should not have been added to the floor price of the vessels, as held in A. H. Bull Steamship Co. v. United States, 123 Ct. Cl. 520. The defendant’s position is that the features in question were not desirable features under section 3(d), but were “minor betterments” whose value formed part of the published floor price for the vessels.
The parties agreed that this case was in all material respects similar to the case of Moore-McCormack Lines, Inc., supra. Based upon our decision in that case, the plaintiff here is entitled to recover, and judgment will be entered to that effect. Plaintiff’s motion for summary judgment is granted and defendant’s like motion denied. The amount of recovery (less the amount of a contingent offset asserted by the defendant) will be determined pursuant to Buie 38(c).
It is so ordered.
Beed, Justice (Ret.), sitting by designation; Dureee, Judge; Laramore, Judge; and Jones, Chief Judge, concur.